EXHIBIT D
                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

MAHESWAR MIKKILINENI,                               :
                                                    :
               Plaintiff,                           :
                                                    :
               v.                                   :       C.A. No.
                                                    :
PAYPAL, INC., SHIJIL TS, CEO                        :
SPARKSUPPORT INFOTECH PVT                           :
LTD, GODADDY.COM, LLC;                              :
DIRECTOR CfA-CXC CENTER FOR                         :
ASTROPHYSICS/HARVARD-                               :
SMITHSONIAN,                                        :
                                                    :
               Defendants.                          :


                            DECLARATION OF JUDITH LEONARD

       I, Judith Leonard, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

       1.      I am the General Counsel of the Smithsonian Institution. I have held this position

since June 1, 2009. I am responsible for overseeing the actions of the Office of General Counsel

(OGC), which includes the evaluation and settlement as appropriate of claims filed against the

Smithsonian pursuant to the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346(b) and §§ 2671-

2680. The FTCA provides that “[t]he head of each Federal agency or his designee, in accordance

with regulations prescribed by the Attorney General, may consider, ascertain, adjust, determine,

compromise, and settle any claim for money damages against the United States for injury or loss

of property or personal injury or death caused by the negligent or wrongful act or omission of any

employee of the agency while acting within the scope of his office or employment, under

circumstances where the United States, if a private person, would be liable to the claimant in

accordance with the law of the place where the act or omission occurred.” 28 U.S.C. § 2672. I have

been delegated the authority to settle such claims on behalf of the Smithsonian. By virtue of my
position, I have access to all records related to FTCA claims filed against the Smithsonian and

received by OGC.

       2.      I make the statements herein on the basis of personal knowledge, as well as on

information acquired by me in the course of performing my official duties.

       3.      Plaintiff’s Amended Complaint purports to bring a claim against “Defendant

Director CfA-CXC” for negligence, gross negligence, bad faith, fraud and constitutional

violations.

       4.      OGC handles all FTCA claims filed against the Smithsonian. Any FTCA claim

against the Smithsonian must be filed in writing with OGC. Upon receipt, OGC personnel log

FTCA claims into Time Matters, OGC’s case and document management software database that,

in part, retains copies of all FTCA claims filed against the Smithsonian and received by OGC.

Thus, a search of that database would reveal any FTCA claim received by OGC.

       5.      On April 3, 2020, OGC conducted a keyword search of Time Matters to locate any

FTCA claim received from plaintiff using the term “Mikkilineni,” his last name, as well as

“Masheswar,” his first name, and “Mikki” and “Miki,” designed to identify any database entries

based on potential misspellings of his last name. OGC has no record of ever receiving a FTCA

claim from plaintiff. Based on this review, and to the best of my knowledge, we have no record

the named plaintiff, Maheswar Mikkilineni, has filed a claim for injury or damages under the

FTCA with the Smithsonian.

I declare under penalty of perjury that the foregoing is true and correct.


/Judith Leonard/
______________________                                        04/07/20
                                                              Date
General Counsel
Smithsonian Institution


                                                  2
